Citation Nr: 0817719	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-08 585	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating higher than 
30 percent for degenerative disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
December 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington - 
which granted the veteran's claims for service connection for 
degenerative disc disease of the lumbar and cervical segments 
of his spine and assigned 20 and 10 percent ratings, 
respectively, retroactively effective from December 5, 1999.  
The RO denied his claim for service connection for a 
bilateral knee disorder, including secondary to his just 
service-connected low back disability.  He appealed for 
higher initial ratings for the degenerative disc disease 
affecting the lumbar and cervical segments of his spine.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He also appealed 
the knee claim.  He initiated, but did not perfect, an appeal 
concerning an additional claim for service connection for a 
bilateral shoulder disorder.  His June 2002 substantive 
appeal (VA Form 9) excluded this additional issue, only 
mentioning the claims concerning his knees and lumbar and 
cervical degenerative disc disease.  See 38 C.F.R. § 20.200 
(2006) (an appeal to the Board consists of a timely filed 
notice of disagreement (NOD) and, after receipt of a 
statement of the case (SOC), a timely filed substantive 
appeal (e.g., a VA Form 9 or equivalent statement).

In July 2003, during the pendency of the appeal, the RO 
issued another decision increasing the rating for the 
degenerative disc disease affecting the lumbar segment of the 
veteran's spine from 20 to 40 percent - with the same 
retroactive effective date as his prior rating.  The RO also 
increased the rating for the degenerative disc disease 
affecting the cervical segment of his spine from 10 to 30 
percent - also with the same retroactive effective date as 
the prior rating.  He has continued to appeal, requesting 
even higher ratings for these disabilities.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating for a disability, unless 
he expressly indicates otherwise).  

As support for his claims, the veteran had a hearing at the 
RO in August 2006 before the undersigned Veterans Law Judge 
(VLJ) of the Board - also commonly referred to as a travel 
Board hearing.

In December 2006, the Board issued a decision denying the 
veteran's claim for service connection for a bilateral knee 
disorder, including secondary to the 
service-connected degenerative disc disease of his lumbar 
spine.  In addition, the Board remanded his other two claims 
to the Appeals Management Center (AMC) for a VA orthopedic 
and neurological examination to assess the current severity 
of his service-connected lumbar and cervical spine 
disabilities.

The AMC has since issued a decision in October 2007, on 
remand, granting service connection for sciatic nerve damage 
of the right lower extremity (associated with the 
degenerative disc disease of the lumbar spine) and assigning 
an initial, separate 20 percent rating retroactively 
effective as of July 18, 2007.


FINDINGS OF FACT

1.  The VA physician that examined the veteran in July 2007, 
on remand, indicated his lumbar spine disability is 
manifested by pain and severe limitation of motion with 
premature fatigue; at worst, he has 0 degrees of backward 
extension, 40 degrees of forward flexion, 20 degrees of right 
and left lateral flexion, and 25 degrees of right and left 
lateral rotation.  

2.  This examiner noted evidence of intervertebral disc 
syndrome (IVDS) associated with the service-connected lumbar 
spine disability with persistent symptoms of sciatic 
neuropathy including radiating pain, an absent right ankle 
jerk, and decreased sensation in the lower extremities to 
light touch and pinprick over L4-L5 and S1.  The diagnoses 
were degenerative disc and joint disease (DDD and DJD).

3.  However, there is no evidence of ankylosis of the 
thoracolumbar spine or demonstrable deformity of a vertebral 
body.



4.  According to the July 2007 VA examiner, the veteran's 
cervical spine disability is manifested by magnetic resonance 
imaging (MRI) evidence of DDD, mild to moderate spasms of the 
right neck trapezius, decreased sensation over the C6, C8 and 
T1 distribution and moderate flare-up attacks on a daily 
basis and severe attacks every two or three days.  

5.  The veteran's cervical spine disability is not manifested 
by pronounced IVDS, ankylosis, paralysis involving either 
upper extremity, or incapacitating episodes requiring bed 
rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria are met for a higher 60 percent initial rating 
for the lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5285, 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 5293 
(effective from September 23, 2002, to September 26, 2003); 
38 C.F.R. § 4.71a, DCs 5237, 5243 (effective September 26, 
2003).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria also are met for a higher 40 percent initial 
rating for the cervical spine disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5285, 5290, 5293 (2002); Diagnostic Code 
5293 (effective from September 23, 2002, to September 26, 
2003); Diagnostic Code 5237, 5243 (effective September 26, 
2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in August 2001 and January 2007 (1) informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claims; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him of the information 
and evidence he was expected to provide; and (4) requested 
that he provide any evidence in his possession pertaining to 
his claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC complied with the requirements in Dingess when it 
sent Dingess notice letters in October 2006 and June 2007 
discussing the downstream disability rating and effective 
date elements of the claims and then went back and 
readjudicated the claims in the October 2007 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, as mentioned, VA furnished the 
veteran a compensation examination following the Board's 
December 2006 remand to determine the severity of his lumbar 
and cervical spine disabilities.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.



Governing Statutes and Regulations

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

And as already alluded to, when, as here, an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson, 12 Vet. App. at 
125-26 (1999).  This, in turn, will compensate the veteran 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

II.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 40 Percent for his Lumbar Spine Disability

The RO's July 2000 decision classified the veteran's lumbar 
spine condition as DDD of the lumbar spine and at first 
assigned a 20 percent disability rating under the then 
existing criteria for rating IVDS, retroactively effective 
from December 5, 1999.  38 C.F.R. § 4.71, DC 5293 (2002).  In 
the subsequent July 2003 during the pendency of this appeal, 
the RO determined he was entitled to a higher 40 percent 
initial rating under DC 5292-5293 (2002) and assigned the 
same retroactive effective date.  He wants an even higher 
initial rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diseases and Injuries of the Spine

During the pendency of this appeal, VA amended the criteria 
for evaluating diseases and injuries of the spine.  The 
criteria for rating a lumbosacral strain were amended 
effective September 26, 2003.  The criteria prior to 
September 26, 2003 (the "old criteria") for evaluating a 
lumbosacral strain are:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion....................................40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position.................................20

With characteristic pain on 
motion.......................................10

With slight subjective symptoms 
only....................................0

See 38 C.F.R. § 4.71a, DC 5295 (2002).

The veteran could receive the following ratings based on the 
extent of the limitation of motion in his lumbar spine:

Severe.................................40

Moderate..............................20

Slight...................................10

See 38 C.F.R. § 4.71a, DC 5292 (2002).

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria (the "new criteria").  
38 C.F.R. § 4.71a, DCs 5235 to 5243.  The new general rating 
criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
..........50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................................40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
....................................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
...........................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height............10

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since the 
veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003) ("the revised criteria").  Subsequently, they 
were revised again effective September 26, 2003, at which 
time the DC was renumbered to 5243, codified at 38 C.F.R. § 
4.71a, DC 5243 (2005) ("the newly revised criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, VA assigns a 60 percent 
rating; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. § 
4.71a, DC 5243 (2005).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine, as discussed above.

In addition, with respect to the veteran's bilateral low 
back sciatic radiculopathy, under Diagnostic Code 8520, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the sciatic nerve; a 20 percent evaluation requires 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent evaluation requires moderately severe incomplete 
paralysis; a 60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

For comparison, normal range of motion of the combined 
thoracic and lumbar (i.e., thoracolumbar) segment of the 
spine is forward flexion to 90 degrees; backward extension to 
30 degrees; right and left lateral flexion to 30 degrees; and 
rotation to the right and left sides to 30 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2007).

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only 
prospectively to periods from and after the effective date of 
the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
prior version shall apply to periods preceding the amendment 
but may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 
5110(g) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for a lumbosacral strain, limitation 
of motion, and IVDS may be applied.  Conversely, from 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may also be applied if they are more 
beneficial to the veteran.  And as of September 26, 2003, the 
revised general rating criteria for the spine and the newly 
revised criteria for IVDS also may be applied, but again, 
only if they are more beneficial to him.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").



Legal Analysis

VA furnished the veteran a compensation examination in July 
2007, on remand, to determine the current severity of his 
lumbar spine disability.  The examiner noted that the 
veteran's lumbar spine was injured in hand-to-hand combat 
training during his military service resulting in pain.  
However, the veteran denied having any bowel or bladder 
problems.  He reported experiencing back pain radiating down 
with numbness along the right and left lower extremities, but 
more frequently on the right.  He described the neuropathy as 
pain, numbness and tingling in the outer aspect of his feet 
and also lower legs, more on the right side.  He has sciatic 
neuropathy, but it does not occur in attacks; rather it 
manifests moderately to severely depending on the flare-up 
factors mentioned above including constant position, repeat 
bending and moist cold weather exposure which affects their 
duration and severity.  

Range of motion testing revealed forward flexion of 50 
degrees, but only 40 degrees with repetitive motion; 
extension was 15 degrees, reduced to 0 degrees with 
repetitive motion; bilateral later flexion was to 20 degrees, 
and bilateral rotation was to 25 degrees.  The examiner noted 
no incoordination or fatigue in movements.  The examiner 
indicated there was no other functional loss due to pain.  
The examiner also found that the veteran's bilateral 
extremities have diminished appreciation of light touch and 
pinprick over L4-L5 S1, as well an absent right ankle jerk.  
He also reported moderate attacks in his lower back every day 
lasting about half an hour to one hour and severe attacks 
once every two or three days.  X-rays revealed degenerative 
disc changes at L1-2 and degenerative osteophytic disease L5-
S1 and L1.  The examiner diagnosed DDD and DJD of the lumbar 
spine.

As mentioned, the RO partly rated the veteran's lumbar spine 
disability under the former DC 5292 based on the extent of 
his limitation of motion.  But he already has the highest 
possible rating of 40 percent under this code, which is an 
acknowledgement that he has "severe" limitation of motion, 
so he must look elsewhere, to another DC, to receive an even 
higher rating.

The veteran does not have a demonstrable deformity of the L1 
vertebra, so a higher rating is not available under the 
former DC 5285.  In this regard, a November 2000 X-ray found 
no evidence of fracture or subluxation of his lumbar spine.

But under the old criteria for IVDS, the veteran's condition 
warrants a higher 60 percent rating for persistent symptoms 
compatible with sciatic neuropathy.  See 38 C.F.R. § 4.71a, 
DC 5293 (2002).  As noted earlier, a 60 percent rating for 
IVDS (i.e., DDD) requires pronounced persistent symptoms of 
sciatic neuropathy including pain, demonstrable muscle spasm, 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  As documented in the report 
of the rather recent July 2007 VA examination, the veteran's 
lower extremities have diminished appreciation of light touch 
and pinprick over the L4-L5 and S1 distribution.  The 
examiner also found that the veteran his right ankle did not 
elicit a response (no jerk).  Moreover, he has moderate 
exacerbations of his symptoms on a daily basis that last 
about half an hour to one hour, as well as severe 
exacerbations every few days.  Concerning this, the examiner 
noted that treating these symptoms with acupuncture and 
steroid injections has been unsuccessful, especially for the 
lower back pain.  These objective clinical findings most 
closely approximate a disability picture reflecting 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain, absent ankle 
jerk, decreased sensation in his lower extremities, and 
recurring attacks with little intermittent relief.  Hence, 
the Board finds that the veteran's lumbar spine disability 
warrants a higher 60 percent initial rating under the former 
DC 5293.  This is maximum possible disability rating under 
the former DC 5293.

It equally deserves mentioning that if, as here, the veteran 
already has the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, although the veteran has painful, severe 
limitation of motion - of the type contemplated in DeLuca, 
this does not provide a basis for increasing his rating 
beyond the 60-percent level.

The veteran also does not have ankylosis, either favorable or 
unfavorable, to warrant assigning a rating higher than 40 
percent under the former DCs 5286 and 5289.  He does not have 
unfavorable ankylosis of his entire thoracolumbar spine 
(collectively referring to the thoracic and lumbar segments) 
to warrant assigning a rating higher than 40 percent under 
the revised DCs 5237-5243.  Although he has "severe" 
limitation of motion in his lumbar spine, he has retained 
some quantifiable measure of movement in all directions 
(forward flexion, backward extension, left and right lateral 
bending and rotation).  So, by definition, his lumbar spine 
is not ankylosed.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(5)  Ankylosis is the immobility and consolidation of a joint 
due to disease, injury or surgical procedure.  See, e.g., 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Indeed, under the revised DC 5237, the veteran's lumbar spine 
disability only warrants a 20 percent rating because he has 
forward flexion greater than 30 degrees but less than 60 
degrees (see, again, the report of his July 2007 VA 
examination).  However, one also has to factor in the 
separate, additional 20 percent ratings for his associated 
neurologic manifestations under DC 8520 for moderate 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.71a, DC 5237, Note (1).  Note (1) under the revised DC 
5237 states that objective neurological abnormalities are to 
be rated separately.  And as noted previously, the veteran 
had bilateral lower extremity decreased sensation to light 
touch and pinprick - so he would receive separate 20 percent 
ratings for each lower extremity affected.  Adding in the 
bilateral factor under 38 C.F.R. § 4.26 (since both lower 
extremities are affected) results in a combined lower 
extremity rating of 44, i.e., 20 percent and 20 percent 
combine to 36 percent, which is then rounded up to 40 
percent, and 10 percent of that for the bilateral factor is 
4, which is then added to the 40 to make 44.  And the 44 for 
the lower extremity neurological impairment under DC 8520, 
when combined with the 20 percent under DC 5237 for the 
orthopedic component, equates to 55 percent, which is then 
rounded up to 60 percent for the aggregate, collective 
rating.  See 38 C.F.R. § 4.25 (the combined ratings table).



So irrespective of whether the veteran's low back disability 
is rated under the former DC 5293 (for pronounced IVDS) or 
the revised DC 5237 (for the orthopedic component) in 
combination with DC 8520 (for the neurological component), 
he is entitled at most to 60 percent.

It is also worth reiterating, parenthetically, that in a 
rather recent October 2007 rating decision, on remand, the 
AMC granted service connection for sciatic nerve damage of 
the right lower extremity (but only that extremity, not also 
the left lower extremity) and assigned a separate 20 percent 
rating under DC 8520 for moderate incomplete paralysis of the 
sciatic nerve, retroactively effective from July 18, 2007.  
So combining this additional 20 percent with the existing 40 
percent under the former DCs 5293-5292 equates to 52 percent, 
which is then rounded down to 50 percent.  38 C.F.R. § 4.25.  
Thus, the veteran is indeed receiving greater compensation, 
i.e., an even higher 60 percent rating as a result of this 
additional decision by the Board because the Board is also 
assigning a separate rating for the sciatic neuropathy 
affecting his left lower extremity (not just his right).

Under the revised and newly revised criteria for IVDS, the 
veteran is not entitled to a rating higher than 40 percent, 
certainly then not higher than the 60 percent he is receiving 
in this decision based on the other factors mentioned.  This 
is because there is no evidence of incapacitating episodes as 
a result of his low back disability.  38 C.F.R. § 4.71a, DC 
5293 and 5243 (2003 and 2007).  In this regard, during his VA 
examination in July 2007, the veteran specifically denied any 
episodes of incapacitation in the past 24 months, nor has a 
VA doctor prescribed bed rest due to this disability.

60 percent also represents the maximum level of disability in 
the veteran's lumbar spine since the effective date of his 
award, so the Board may not "stage" his rating under 
Fenderson.  

For these reasons and bases, the evidence supports assigning 
a higher 60 percent, but no greater, initial rating for the 
low back disability.  38 C.F.R. §§ 4.3, 4.7.

III.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 30 Percent for his Cervical Spine Disability

The RO's July 2000 decision classified the veteran's cervical 
spine condition as DDD and at first assigned a 10 percent 
disability rating based on the extent of his resulting 
limitation of motion retroactively effective from December 5, 
1999.  38 C.F.R. § 4.71, DC 5290 (2002).  In the subsequent 
July 2003 decision during the pendency of the appeal, the RO 
determined he was entitled to a higher 30 percent rating 
under DC 5290 (2002) and assigned the same retroactive 
effective date.  He wants an even higher initial rating.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993); Fenderson, 12 
Vet. App. at 125-26.

Diseases and Injuries of the Spine

The Board again notes that the criteria for rating 
disabilities of the spine were twice amended since the 
veteran filed his claim for increase.  The Board is required 
to consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
rating for this disability is warranted.  But VA's Office of 
General Counsel has determined that the amended rating 
criteria, if more favorable to the claim, can be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

At the time the veteran filed his claim, VA evaluated 
limitation of motion of the cervical spine under DC 5290, 
which provided a 30 percent rating for severe limitation of 
motion of the cervical spine.  See 38 C.F.R. § 4.71a, DC 5290 
(2002).  30 percent is the highest possible rating under this 
DC.  And since the veteran already has a 30 percent rating 
for his cervical spine disability, he must look elsewhere - 
to another DC, to receive an even higher rating.

To date, the RO and AMC have not considered adjudicating the 
veteran's cervical spine disability under the criteria for 
IVDS; however, because the service-connected cervical spine 
condition specifically includes disc pathology, the Board 
is required to do so.  See Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  In this regard, the Board observes that 
38 C.F.R. § 19.9(b)(2) provides that the Board has the 
authority to consider appeals in light of laws, including but 
not limited to statutes, regulations and court decisions that 
were not previously considered by the agency of original 
jurisdiction (i.e., the RO), and in Disabled American 
Veterans v. Sec of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Federal Circuit Court specifically 
upheld the validity of this regulation.  Id., at 1349.

There is no resulting prejudice to the veteran in initially 
considering these additional rating standards, although not 
first considered by the RO, because the Board is increasing 
his rating rather than denying his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

At the time the veteran filed his claim, DC 5293 provided a 
40 percent rating for recurring attacks of severe IVDS with 
intermittent relief.  The next higher rating of 60 percent 
was assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293 (2002).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, VA evaluates 
IVDS either on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).



Under the revised criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating requires incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest and treatment 
prescribed by a physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating IVDS was 
changed to DC 5243, which provides that ratings are now based 
on either the general rating formula for diseases and 
injuries of the spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The current General Rating Formula for Diseases and Injuries 
of the Spine provides a 30 percent rating if forward flexion 
of the cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  VA assigns a 40 
percent rating for unfavorable ankylosis of the entire 
cervical spine.  Lastly, a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2007).

Legal Analysis

VA furnished the veteran a compensation examination in July 
2007, on remand, to determine the current severity of his 
cervical spine condition.  The examiner noted that the 
veteran's cervical spine was injured in hand-to-hand combat 
training during his military service.  When examined, the 
veteran denied having any bowel or bladder problems.  But he 
reported experiencing neck pain radiating into his shoulders 
with the bulk of the pain in the deltoid region, more on the 
right side than the left.  He denied any other radiation of 
the pain beyond his shoulders.  He also reported no pain in 
his cranial nerves.  Flare-ups occur whenever there is cold 
and moist weather, long distance driving and constant 
sitting.  Objective findings indicated mild to moderate right 
neck trapezius spasms.  Otherwise, his neck position was 
normal.  Range of motion testing revealed 25 degrees of 
forward flexion, 20 degrees of backward extension, 20 degrees 
of right and left lateral flexion and 25 degrees of right and 
left lateral rotation.  The examiner noted no reduction in 
range of motion with repetitive testing.  Indeed, the 
examiner observed no function loss, loss of endurance, 
fatigue, or pain with repetitive testing.  The examiner also 
found the veteran's cranial nerves I to XII, strength in his 
upper extremities at the shoulders in abduction and flexion, 
internal an external rotations, elbow strength bilaterally, 
wrists bilaterally, hand grips, ulnar and radial deviations 
were normal.  However, the examiner noted decreased sensation 
in the C6, C8, T1 distribution on the right side for light 
touch and pinprick.  Deep tendon reflexes, biceps and triceps 
are 1+ each and equal on both sides.  It was further 
confirmed that flare-up attacks in the neck cause moderate 
pain on a daily basis and severe pain every two or three 
days.  The VA examiner diagnosed chronic strain of the 
cervical spine.  But, as noted earlier, previous MRIs show 
the veteran also has DDD.

Applying the applicable rating criteria to the facts of this 
case, the Board finds that the veteran's cervical spine 
condition warrants a higher 40 percent initial rating under 
the old criteria for IVDS.

Under the former DC 5293, the evidence shows moderate to 
severe recurring attacks of pain - moderate attacks on a 
daily basis and severe attacks every two to three days.  The 
veteran has neurological symptoms of mild to moderate right 
neck trapezius spasm, decreased sensation over the C6, C8 and 
T1 distribution and moderate to severe recurring attacks of 
pain - including radiating into his shoulders.  These 
findings are indicative of cervical radiculopathy.  So 
resolving all reasonable doubt in his favor, the Board finds 
his cervical spine condition warrants a higher 40 percent 
initial rating, albeit no greater.

Concerning this, there is simply insufficient medical 
evidence that the veteran's cervical spine disability is 
manifested by pronounced (versus severe) IVDS, as required 
for an even higher 60 percent rating.  In making this 
critical determination, the Board places significant 
probative value on the fact that the above clinical findings 
show he had no localized weakness and that his strength in 
his upper extremities at the shoulders, elbow strength, 
wrists strength, hand grips strength and ulnar and radial 
nerve strength were all normal.  Hence, his objective 
clinical findings are not consistent with pronounced IVDS.

Turning to the revised criteria, effective September 23, 
2002, there is no indication in the record that a physician 
has ever prescribed bed rest because of the veteran's 
cervical spine disability, thereby precluding consideration 
of the revised version of DC 5293.  In this regard, the VA 
examiner in July 2007 specifically noted that the veteran had 
no incapacitating episodes in the last two years.  In 
addition, since this doctor indicated the veteran has no 
degree of paralysis in either upper extremity, a disability 
rating higher than 30 percent is not warranted based on 
combining his orthopedic and neurologic manifestations of his 
cervical spine disability.  38 C.F.R. § 4.25.

In fact, the above findings do not even meet the criteria for 
a 30 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine, which require that 
flexion of the cervical spine be limited to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  
Thus, even with consideration of the veteran's complaints of 
pain, a disability rating in excess of 40 percent is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 
204-08.  

Lastly, since the veteran's cervical spine demonstrates 
motion in every direction, there is simply no evidence of 
ankylosis of the cervical spine.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because the veteran 
is able to move the joints in the cervical segment of his 
spine, by definition, it is not immobile.  In this regard, 
the July 2007 VA examination report notes that the veteran's 
cervical spine demonstrated flexion of 25 degrees, extension 
of 20 degrees, right and left lateral flexion of 20 degrees, 
and bilateral rotation of 25 degrees.  These findings clearly 
preclude a finding of ankylosis.  As such, a disability 
rating higher than 40 percent is not warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

40 percent also represents the maximum level of disability 
for the veteran's cervical spine condition since the 
effective date of his award, so the Board may not "stage" 
his rating under Fenderson.  

For these reasons and bases, the evidence supports assigning 
a higher 40 percent rating, but no greater, for the cervical 
spine disability.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular consideration

The Board acknowledges that the veteran's lumbar and cervical 
spine conditions are severely disabling, as reflected in the 
60 percent and 40 percent ratings, respectively.  The Board, 
however, finds that the schedular criteria are not inadequate 
to evaluate these disabilities so as to warrant assignment of 
an evaluation higher than those granted in this decision on 
an extraschedular basis.  As noted during his travel Board 
hearing in August 2006, the veteran's lumbar and cervical 
spine disabilities do not prevent him from working or going 
to school 
full-time.  Hence, there is no evidence showing his 
disabilities have resulted in marked interference with 
employment beyond that contemplated in the above ratings.  
There is also no indication that either condition has 
necessitated frequent hospitalization; rather, the vast 
majority of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  There also is no 
indication his disabilities have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 60 percent initial rating is granted for the DDD of 
the lumbar spine, subject to the laws and regulations 
governing the payment of VA compensation.

A higher 40 percent initial rating is granted for the DDD of 
the cervical spine, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


